DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending, with claims 1 and 13 currently amended and claim 17 new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US PG-Pub No.: 2021/0066648 A1, hereinafter, “Chung”), prior art of record, in view of Song et al. (US PG-Pub No.: 2011/0175097 A1, hereinafter, “Song”), prior art of record.

[AltContent: textbox (Chung, annotated FIG. 14)][AltContent: connector]
    PNG
    media_image1.png
    509
    778
    media_image1.png
    Greyscale


Regarding claim 1, Chung discloses a transparent display device (see Chung, FIGs. 2, 4 and 14, with FIG. 14 being a cross-sectional view), comprising:
a substrate (110, FIG. 14) provided thereon with a display area (A1+A2) and a non-display area (outside edge area of A1+A2) adjacent to the display area (A1+A2), the display area (A1+A2) including a transmissive area (right side of dash line, annotated FIG. 14 above) and a non-transmissive area (left side of dash line, annotated FIG. 14 above);
a plurality of subpixels (PA2, FIGs. 4 and 14) provided on the display area (A1+A2);
at least one inorganic insulating film (1135, ¶ [0136]) on the substrate (110, FIG. 14);
at least one organic insulating film (145, ¶ [0136]) on the at least one inorganic insulating film (1135, FIG. 14);
pixel electrodes (150, ¶ [0075]) provided in each of the plurality of subpixels (FIGs. 4 and 14) on the at least one organic insulating film (145, FIG. 14);
a bank (1160, FIG. 14) provided among the pixel electrodes (150, FIGs. 4 and 14);
a light emitting layer (170, ¶ [0075]) on the pixel electrodes (150); and
a top electrode (180, ¶ [0075]) on the light emitting layer (170),
wherein the at least one organic insulating film (145) includes a first planarization film (145) on the at least one inorganic insulating film (1135, FIG. 14),
wherein the at least one inorganic insulating film (1135), the at least one organic insulating film (145), and the bank (1160) are provided in only the non-transmissive area (left of dash line, annotated FIG. 14 above).
Chung is silent regarding that the pixels electrodes are anode electrodes, and the top electrode is a cathode electrode; the at least one organic insulating film includes a second planarization film on the first planarization film, and the second polarization film is provided in only the non-transmissive area. 
However, it is well-known that the pixels electrode are anodes. And Song discloses a display device (see Song, FIG. 9), wherein a pixel electrode (221, FIG. 9) is an anode electrode (¶ [0049]) and a top electrode (222, FIG. 9) is a cathode electrode (¶ [0222]); at least one organic insulating film (218, FIG. 9) includes a second planarization film on a first planarization film (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Chung’s pixels electrodes anode electrodes, and the top electrode a cathode electrode, as taught by Song, in order to apply current to the device; and to form Chung’s at least one organic insulating film including a second planarization film on the first planarization film, as taught by Song, in order to further flatten the surface and passivate the device. Accordingly, the second polarization film is provided in only the non-transmissive area. 

Regarding claim 2, Chung in view of Song discloses the transparent display device of claim 1, wherein the at least one inorganic insulating film (1135) and the at least one organic insulating film (145 with two layers, see statement above regarding claim 1) include an opening area (OP4+OP5, FIG. 14) overlapping the transmissive area (annotated FIG. 14 above).

Regarding claim 3, Chung in view of Song discloses the transparent display device of claim 1, wherein the bank (1160) overlays a side of the at least one inorganic insulating film (1135) and a side of the at least one organic insulating film (145), which are exposed from the opening area (OP4+OP5, FIG. 14).

Regarding claim 4, Chung in view of Song discloses the transparent display device of claim 1, wherein the bank (1160) includes a material that absorbs light (¶ [0135]).

Regarding claim 5, Chung in view of Song discloses the transparent display device of claim 1, further comprising: an encapsulation film (200, ¶ [0055]) on the cathode electrode (180) and provided with at least one inorganic film and at least one organic film (¶ [0095]); and a color filter (310, ¶ [0098]) provided over the encapsulation film (200), wherein a distance between the transmissive area and an end of the color filter (310) is longer than a distance between the transmissive area and an end of the bank (1160, FIG. 14).

Regarding claim 6, Chung in view of Song discloses the transparent display device of claim 5, wherein the color filter (310) adjoins an upper surface of the encapsulation film (200, FIG. 14).
Regarding claim 7, Chung in view of Song discloses the transparent display device of claim 5, further comprising a step difference compensation film (190, FIG. 14) provided between the encapsulation film (200) and the cathode electrode (180, FIG. 14).

Regarding claim 8, Chung in view of Song discloses the transparent display device of claim 7, wherein the encapsulation film (200) includes a first inorganic film (210, FIG. 6), an organic film (220, ¶ [0106]) on the first inorganic film (210), and a second inorganic film (230, ¶ [0108]) on the organic film (220), and the first inorganic film (210) adjoins the step difference compensation film (190, FIG. 14).

Regarding claim 12, Chung in view of Song discloses the transparent display device of claim 1, wherein the at least one inorganic insulating film (1135) is a high refractive film having a refractive index greater than 1.8 (¶ [0081]).

Regarding claim 13, Chung discloses a transparent display device (see Chung, FIGs. 2, 4 and 14, with FIG. 14 being a cross-sectional view), comprising:
a substrate (110, FIG. 14) provided thereon with a display area (A1+A2) including a transmissive area (right side of dash line, annotated FIG. 14 above) and a non-transmissive area ((left side of dash line, annotated FIG. 14 above), in which a plurality of subpixels are disposed (PA2, FIGs. 4 and 14), and a non-display area (outside edge area of A1+A2) adjacent to the display area (A1+A2);
at least one organic insulating film (145, ¶ [0136]) on the substrate (110);
pixel electrodes (150, ¶ [0075]) provided in each of the plurality of subpixels (FIGs. 4 and 14) on the at least one organic insulating film (145, FIG. 14);
a bank (1160, FIG. 14) provided among the pixel electrodes (150, FIGs. 4 and 14);
a light emitting layer (170, ¶ [0075]) on the pixel electrodes (150);
a top electrode (180, ¶ [0075]) on the light emitting layer (170);
an encapsulation film (200, FIG. 14) on the top electrode (180); and
a color filter (310, ¶ [0098]) provided over the encapsulation film (200), adjoining the encapsulation film (200, FIG. 14),
wherein the at least one organic insulating film (145) includes a first planarization film (145), and
wherein the first planarization film (145) and the bank (1160) are provided in only the non-transmissive area (annotated FIG. 14 above).
Chung is silent regarding that the pixels electrodes are anode electrodes, and the top electrode is a cathode electrode; the at least one organic insulating film includes a second planarization film on the first planarization film, and the second planarization film is provided in only the non-transmissive area.
However, it is well-known that the pixels electrode are anodes. And Song discloses a display device (see Song, FIG. 9), wherein a pixel electrode (221, FIG. 9) is an anode electrode (¶ [0049]) and a top electrode (222, FIG. 9) is a cathode electrode (¶ [0222]); at least one organic insulating film (218, FIG. 9) includes a second planarization film on a first planarization film (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Chung’s pixels electrodes anode electrodes, and the top electrode a cathode electrode, as taught by Song, in order to apply current to the device; and to form Chung’s at least one organic insulating film including a second planarization film on the first planarization film, as taught by Song, in order to further flatten the surface and passivate the device. Accordingly, the second polarization film is provided in only the non-transmissive area. 

Regarding claim 14, Chung in view of Song discloses the transparent display device of claim 13, wherein a distance between the transmissive area and an end of the color filter (310) is longer than a distance between the transmissive area and an end of the bank (1160, FIG. 14).

Regarding claim 15, Chung in view of Song discloses the transparent display device of claim 13, wherein the at least one organic insulating film (145) includes an opening area (OP14, FIG. 14) overlapping the transmissive area (annotated FIG. 14 above), and the bank (1160) overlays a side of the at least one organic insulating film (145) exposed from the opening area (OP4, FIG. 14).

Regarding claim 16, Chung in view of Song discloses the transparent display device of claim 13, wherein the bank (1160) includes a material that absorbs light (¶ [0135]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US PG-Pub No.: 2021/0066648 A1, hereinafter, “Chung”), prior art of record, in view of Song et al. (US PG-Pub No.: 2011/0175097 A1, hereinafter, “Song”), prior art of record, as applied to claim 16 above, and further in view of Bok et al. (US PG-Pub No.: 2021/0191552 A1, hereinafter, “Bok”).
Regarding claim 17, Chung in view of Song discloses the transparent display device of claim 16.
Chung in view of Song is silent regarding that the color filter overlaps at least part of the bank.
Bok, however, discloses a display device (see Bok, FIG. 102B), comprising a color filter (182, FIG. 102B) overlapping at least part of a bank (119, FIG.102B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the color filter of Chung in view of Song overlapping at least part of the bank, as taught by Bok, since it is an alternative design to filter light. 

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments regarding claims 1 and 13 filed on 09/14/2022 have been fully considered but they are not persuasive. Applicant alleged that Chung in view of Song fails to disclose that the at least one organic insulating film includes a second planarization film on the first planarization film (Remarks, pages 6-7). Examiner respectfully disagrees. As shown in the statement above regarding claims 1 and 13, Song discloses that at least one organic insulating film (218) includes a second planarization film on a first planarization film (multilayer, ¶ [0045]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892